Citation Nr: 0603953	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant had active service from March 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to a 
nonservice-connected disability pension.

The Board notes that the appellant initially requested that 
he be scheduled for a personal hearing before a veterans law 
judge at the local RO.  The appellant subsequently withdrew 
his request in December 2003.

Since the RO last considered this appeal in August 2003, 
additional medical evidence was received for the record.  
However, in a statement received in January 2006, the 
appellant, through his representative, indicated that he 
waived agency of original jurisdiction (AOJ) consideration of 
that evidence.


FINDING OF FACT

The appellant had verified active service from March 1956 to 
July 1959; and, therefore is not eligible for a nonservice-
connected disability pension under the laws and regulations 
administered by VA.


CONCLUSION OF LAW

The criteria for a nonservice-connected disability pension 
have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that although the appellant 
has not been notified of the laws and regulations regarding 
his claim as contained within the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106- 475, § 3(a), 114 Stat. 2096 
(2000) (codified at 38 U.S.C. § 5103A) (hereafter "the 
VCAA"), there is no legal entitlement to the claimed benefit 
as a matter of law.  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied 
the claim as a matter of law, the VCAA is inapplicable.  See 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating this claim.  38 U.S.C. §§ 
5102, 5103 and 5103A (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a).

The appellant's discharge (DD Form 214) indicates that he 
served on active duty from March 1956 to July 1959.  The 
appellant does not contend otherwise.  He essentially argues 
that he should receive nonservice-connected pension benefits 
on account of his low income, multiple disabilities, and his 
service to his country.

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2.  38 C.F.R. § 
3.1(e), (f).  Under 38 C.F.R. § 3.2(e), the Korean conflict 
is a period of war, and is defined as the period beginning on 
June 27, 1950, and ending on January 31, 1955, inclusive.  
Also, for veterans without actual service in Vietnam, the 
Vietnam Era began no earlier than August 5, 1964.  38 C.F.R. 
§ 3.2(f).

The appellant in the present case is not shown to have served 
during a period of war.  Since the appellant does not meet 
the basic eligibility requirements for a nonservice-connected 
pension, his claim must be denied by operation of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has not discounted the appellant's financial 
problems or his physical disabilities.  His service in the 
United States Army has also not been overlooked.  Indeed, 
this service is greatly appreciated by the Board.  However, 
in considering his basic eligibility to receive nonservice-
connected pension, the Board has no discretion and must apply 
the law and regulations as stated.  38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.


ORDER

Entitlement to a nonservice-connected disability pension is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


